      2:20-cv-01936-RMG         Date Filed 06/26/20      Entry Number 8        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Adam B. Throckmorton,                        )               Case No. 2:20-cv-1936-RMG
                                             )
                        Plaintiff,           )
                                             )
        v.                                   )                   ORDER AND OPINION
                                             )
Summerville Police Department, Jon           )
Rogers, in his official capacity as Chief of )
Police, and the Town of Summerville,         )
                                             )
                        Defendants.          )
____________________________________)

       Before the Court is Defendants’ motion for judgment on the pleadings. (Dkt. No. 5). For

the reasons set forth below, Defendants’ motion is granted in part and denied in part.

   I. Background

       Plaintiff Adam B. Throckmorton was employed as a police officer by the Summerville

Police Department from around February 2017 through May 7, 2019. (Dkt. No. 1-1 ¶¶ 5, 14).

Plaintiff alleges that on May 2, 2019 he responded to a call regarding two minors trespassing at

the “Bridges community pool.” Upon arrival, Plaintiff spoke with Mr. and Mrs. Mitchell, the

two Homeowners Association members who had complained of the trespassing. Plaintiff told

the Mitchells that he was not going to put the minors “under a Trespass Notice” because they

had not caused any damage to the property. The Mitchells agreed with Plaintiff and told him

that they “underst[ood].” Upon arrival of the minors’ parents, however, the Mitchells changed

their mind and “stated yelling at the Plaintiff” to place the minors under a “Trespass Notice.”

Plaintiff told the Mitchells to “have a seat in his patrol car before he cited them with disorderly

conduct.” Mr. Mitchell “started cussing at Plaintiff, so Plaintiff placed him in handcuffs.” (Id. ¶¶

8-10). And when Mrs. Mitchell began calling 911, Plaintiff “took her phone and placed her in



                                                 -1-
      2:20-cv-01936-RMG          Date Filed 06/26/20       Entry Number 8        Page 2 of 10




handcuffs” and cited the Mitchells for disorderly conduct. (Id. ¶¶ 10-11). On May 3, 2019 the

Mitchells filed a complaint with the Summerville Police Department and on May 7, 2019,

Plaintiff was fired “for making a false arrest” of the Mitchells. (Id. ¶¶ 12, 14).

       Plaintiff alleges, however, that prior to being terminated, Defendant Sergeant Sharp

ordered Plaintiff “to change timesheets to show ‘comp. time’ instead of overtime” and that while

“Plaintiff reported this matter to several supervisors, . . . nothing was ever done to correct it.”

(Id. ¶ 13). Plaintiff thus asserts his “wrongful discharge . . . was the response of the Defendants .

. . to Plaintiff’s refusal to allow improper and illegal practices of the business due to Defendants’

disregard of the proper handling of time employees work and how they are marked on

timesheets.” (Id. ¶ 17). Plaintiff adds that, upon receiving his final paycheck, “he realized that

he had not been paid for 9 hours of comp. time; 35 hours of overtime (which was federally

granted K9 Care Pay); and had not received the reimbursement for the boarding of his K9,

Cannon.” (Id. ¶ 15).

       On May 1, 2020 Plaintiff filed a complaint in state court which Defendants timely

removed. (Dkt. No. 1). Plaintiff brings four causes of action: (1) wrongful termination in

violation of public policy; (2) violation of the South Carolina Whistleblower Protection Act

(“WPA”); (3) violation of the South Carolina Payment of Wages Act (“SCPWA”); and (4)

violation of the Fair Labor Standards Act.

       On May 21, 2020, Defendants moved under Fed. R. Civ. P 12(c) for a judgement on the

pleadings as to Plaintiff’s wrongful discharge, WPA, and SCPWA claims. (Dkt. No. 5). Plaintiff

opposes Defendants’ motion. (Dkt. No. 7). Defendants’ motion is fully briefed and ripe for

disposition.

   II. Legal Standard




                                                 -2-
     2:20-cv-01936-RMG          Date Filed 06/26/20      Entry Number 8       Page 3 of 10




       “After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A judgment on the pleadings is only

warranted if “the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter of law.” Lewis v. Excel Mech., LLC,

2:13-CV-281-PMD, 2013 WL 4585873 at * 2 (D.S.C. Aug. 28, 2013). The Court’s review is

therefore limited to the pleadings, Abell Co. v. Balt. Typographical Union No. 12, 338 F.2d 190,

193 (4th Cir. 1964), and to “any documents and exhibits attached to and incorporated into the

pleadings,” Lewis, 2013 WL 4585873 at *1. The pleadings on a Rule 12(c) motion should be

construed in the light most favorable to the non-movants. Burbach Broad. Co. v. Elkins Radio

Corp., 278 F.3d 401, 405–06 (4th Cir. 2002). Therefore, the “court must accept all well pleaded

factual allegations in the non-moving party's pleadings as true and reject all contravening

assertions in the moving party's pleadings as false.” Lewis, 2013 WL 4585873, at *2 (internal

quotations omitted).

   III.Discussion

           a. Wrongful Termination in Violation of Public Policy

       Defendants argue that Plaintiff’s wrongful termination in violation of public policy claim

is subject to dismissal because Plaintiff has an available statutory remedy—namely, the FLSA.

Defendants are correct.

       Absent a specific contract, employment in South Carolina is at-will. Mathis v. Brown &

Brown of S.C., Inc., 389 S.C. 299, 309 (2010); see also Taghivand v. Rite Aid Corp., 411 S.C

240, 243 (2015). “An at-will employee may be terminated at any time for any reason or for no

reason, with or without cause.” Mathis, 389 S.C. at 310. “Under the ‘public policy exception’ to

the at-will employment doctrine, however, an at-will employee has a cause of action in tort for




                                               -3-
        2:20-cv-01936-RMG           Date Filed 06/26/20       Entry Number 8        Page 4 of 10




wrongful termination where there is a retaliatory termination of the at-will employee in violation

of a clear mandate of public policy.” Barron v. Labor Finders of S.C., 393 S.C. 609, 614 (2011).

“The public policy exception does not, however, extend to situations where the employee has an

existing statutory remedy for wrongful termination.” Id. at 615; Dockins v. Ingles Markets, Inc.,

306 S.C. 496, 497-98 (1992) (employee allegedly terminated in retaliation for filing complaint

under Fair Labor Standards Act had existing statutory remedy for wrongful termination). The

public policy exception “is not designed to overlap an employee’s statutory or contractual rights

to challenge a discharge, but rather to provide a remedy for a clear violation of public policy

where no other reasonable means of redress exists.” Stiles v. Am. Gen. Life Ins. Co., 335 S.C.

222, 228 (1999) (emphasis added).

          Plaintiff’s wrongful termination claim is subject to dismissal because the FLSA provides

a statutory remedy for Plaintiff’s allegedly retaliatory termination.           The Complaint alleges

Plaintiff was “terminated in retaliation for complaining about not getting paid his wages, in

violation of the anti-retaliation provisions in the Fair Labor Standards Act.” (Dkt. No. 1-1 ¶ 35).

Said differently, Plaintiff was terminated for complaining to Defendants about their alleged

violation of the FLSA.1 “Accordingly, here, Plaintiff has an available statutory remedy under the

FLSA for his claim of wrongful termination and is not entitled to bring a wrongful discharge in

violation of public policy claim.” See, e.g., Boozer v. MCAS Beaufort, No. 2:14-CV-3312 DCN

JDA, 2015 WL 1640473, at *4-5 & n.3 (D.S.C. Apr. 9, 2015) (noting that “the Supreme Court of

South Carolina [has] held an employee could not maintain an action for termination in violation

of public policy where the employee alleged he was terminated for filing a complaint under the

FLSA because the FLSA provided a remedy for wrongful discharge”); Dockins, 306 S.C. 497-98

(same).
1
    In fact, Plaintiff’s Fourth Cause of Action is for violation of the FLSA. (Dkt. No. 1-1 ¶ 31 et seq.).


                                                    -4-
       2:20-cv-01936-RMG        Date Filed 06/26/20      Entry Number 8     Page 5 of 10




            b. South Carolina Whistleblower Protection Act

        Plaintiff also brings a cause of action under the WPA. Plaintiff argues Defendants

violated the WPA by terminating Plaintiff for “making reports of wrongdoings” to his

supervisors regarding Sharp’s instruction that Plaintiff change his timesheets to indicate

overtime as “comp. time.” Defendants contend that because Plaintiff did not properly exhaust

his administrative remedies as required by S.C. Code § 8-27-30(A), Plaintiff’s WPA claim must

be dismissed.

        The WPA establishes a private cause of action for an employee of a public body who

suffers retaliation for making a “report” of waste or “wrongdoing” by the public body or its

employees to an “appropriate authority.” WPA claims must be filed within one year of the

alleged conduct and after exhaustion of all available grievance, administrative, or judicial

remedies. All claims under the WPA are to be tried by a court without a jury. § 8–27–30(A) and

(B).

        The WPA requires an employee exhaust administrative remedies and obtain a favorable

ruling on the report of alleged wrongdoing in order to bring suit. Specifically, the statute

provides:

        No action may be brought under this chapter unless (1) the employee has

        exhausted all available grievance or other administrative remedies; and (2) any

        previous proceedings have resulted in a finding that the employee would not have

        been disciplined but for the reporting of the alleged wrongdoing.

§ 8-27-30(A). Courts in this District have dismissed WPA claims where plaintiffs failed to plead

their exhaustion of administrative remedies. E.g., Thompson v. Richard Cty. Sch. Dist. One, No.

3:17-cv-510, 2018 WL 2676159, at *2-3 (D.S.C. June 5, 2018) (granting defendant’s motion for




                                               -5-
     2:20-cv-01936-RMG          Date Filed 06/26/20      Entry Number 8       Page 6 of 10




judgment on the pleadings as to plaintiff’s WPA claim where “Plaintiff did not allege that her

grievance resulted in a decision that she would not have been disciplined but for her reporting of

the alleged wrongdoing”); Seago v. Cent. Midlands Council of Gov., No. 3:16-2548, 2017 WL

74110, at *2 (D.S.C. Jan. 9, 2017) (dismissing WPA claim where plaintiff had “not identified

any available grievance process or other administrative remedy available to [Plaintiff]”); Jones v.

Richland Cty., No. 3:16-466, 2016 WL 5402862, at *3 (D.S.C. Sept. 28, 2016) (dismissing WPA

claim where plaintiff failed to allege or provide facts that “any previous proceedings have

resulted in a finding that the employee would not have been disciplined but for the reporting of

alleged wrongdoing”).

       Here, Defendants argue, inter alia, that Plaintiff fails to allege he followed the Town of

Summerville’s Grievance Procedure (the “Grievance Procedure”). (Dkt. No. 4-3).2                The

Grievance Procedure requires an employee file his grievance with the employee’s chain-of-

command, (id. § 1.2) and following that, submit a written appeal to the Employee Grievance

Committee, (id. § 1.3). Defendants note Plaintiff only reported the alleged wrongdoing to

“several supervisors,” (Dkt. No. 1-1 ¶ 17), and that Plaintiff admits he did not otherwise follow

the Grievance Procedure or appeal to the Employee Grievance Committee, (id. ¶ 24) (“The

Plaintiff has exhausted all available grievance or other administrative remedies; as the

Defendants have refused to conduct the final step in the process.”). Without disputing the


2



 The Town of Summerville’s Grievance Procedure was attached to Defendants’ Answer, (Dkt.
No. 4), and may be properly considered by this Court. See, e.g., Fowler v. State Farm Mut. Auto.
Ins. Co., 300 F. Supp. 3d 751 (D.S.C. 2017) aff’d, 759 F. App'x 160 (4th Cir. 2019) (“Rule 12(c)
motions limit the court's review to the pleadings, and any documents and exhibits attached to and
incorporated into the pleadings.”) (internal citations and quotation marks omitted).




                                                -6-
      2:20-cv-01936-RMG          Date Filed 06/26/20       Entry Number 8        Page 7 of 10




relevancy of the Grievance Procedure, Plaintiff retorques that: (1) “any further attempts to

pursue his administrative remedies would prove futile”; (2) Defendants “have refused to conduce

[sic] the final step in the process,”; and (3) while “a Plaintiff is typically required to exhaust all

administrative remedies to him, a showing of futility may circumvent that exhaustion

requirement.” (Dkt. No. 7 at 6-7). Plaintiff cites no case law for this last assertion.

       The Court finds that Plaintiff’s WPA claim must be dismissed. Plaintiff has not pled

exhaustion of “all available grievance or other administrative remedies” available to him, see

Seago, 2017 WL 74110, at *2, nor alleged or provided facts that “any previous proceedings have

resulted in a finding that the employee would not have been disciplined but for the reporting of

alleged wrongdoing,” Jones, 2016 WL 5402862, at *3 (holding that, to sustain a WPA claim, a

plaintiff must sufficiently plead compliance with § 8-27-30(a). See also Thompson, 2018 WL

2676159, at *2-3 (noting “[t]he language of § 8-27-30(A) is clear and unambiguous” and

requires a plaintiff “allege that her grievance resulted in a decision that she would not have been

disciplined but for her reporting of the alleged wrongdoing”). Plaintiff’s uncited contention that

he may ignore the WPA’s explicit exhaustion requirement by pleading “futility” is contrary to

caselaw from this District and unconvincing considering Hyde v. S.C. Dept. of Mental Health,

314 S.C. 207 (1994), a South Carolina Supreme Court case that rejects, albeit in dicta, such an

argument. Donaldson v. Clover Sch. Dist., No. CV 0:15-1768-MBS-KDW, 2017 WL 8897151,

at *17 (D.S.C. July 24, 2017), report and recommendation adopted, No. CV 0:15-1768-MBS,

2017 WL 4173596 (D.S.C. Sept. 21, 2017) (noting that the “court is not free to ignore the

express requirement of the WPA that Plaintiff exhaust ‘all available grievance or other

administrative remedies’” and rejecting plaintiff’s argument that she was not required to exhaust

her administrative remedies to sustain a WPA claim); Hyde v. S.C. Dept. of Mental Health, 314




                                                 -7-
         2:20-cv-01936-RMG      Date Filed 06/26/20     Entry Number 8       Page 8 of 10




S.C. 207, 209 & n.2 (1994) (finding that the trial judge “abused his discretion in finding as a

matter of law that Hyde did not have to exhaust administrative remedies” under a previous

version of the WPA which did not expressly require exhaustion, and noting that the current

version of the WPA, which was amended to explicitly require exhaustion, “lends support to our

conclusion that administrative remedies must be exhausted”).

             c. South Carolina Payment of Wages Act

           Lastly, Defendants assert that Plaintiff's third cause of action under the SCPWA is

preempted because it seeks remedies available under the FLSA. Specifically, Plaintiff seeks to

obtain damages from Defendants for “wrongfully with[olding] Plaintiff’s wages.” (Dkt. No. 1-1

¶ 29).

          The FLSA provides the exclusive remedial scheme to address employees’ rights to be

paid a minimum wage for hours worked and to be paid overtime for all hours worked in excess

of forty in a given workweek. See 29 U.S.C. §§ 206(a), 207(a); Anderson v. Sara Lee Corp., 508

F.3d 181, 194 (4th Cir.2007) (“Congress prescribed exclusive remedies in the FLSA for

violations of its mandates.”). This Court has previously held that to “the extent that Plaintiff

seeks compensation under the [SCPWA] for overtime pay otherwise required by the FLSA or

alleges that he received less than the federal minimum wage as a result of Defendants’ failure to

pay him for all hours worked, Anderson clearly provides that these claims are preempted by the

FLSA and must be dismissed.” McMurray v. LRJ Rests., Inc., No. 4:10-CV-01435-JMC, 2011

WL 247906, at *2 (D.S.C. Jan. 26, 2011); Spallone v. SOHO Univ., Inc., No. 4:15-cv-1622, 2015

WL 5098154, at *5 (D.S.C. Aug. 31, 2015) (same). This Court has also held, however, that the

SCPWA is not preempted by the FLSA to the extent that a plaintiff seeks redress for acts

prohibited only by the SCPWA. See Nimmons v. RBC Inc. Holdings (USA) Inc., No.




                                               -8-
     2:20-cv-01936-RMG          Date Filed 06/26/20      Entry Number 8        Page 9 of 10




6:07–cv–2637, 2007 WL 4571179, at *2 n.1 (D.S.C. Dec. 27, 2017) (denying defendant’s

motion to dismiss plaintiff’s SCPWA claim as preempted by the FLSA to the extent SCPWA

claim was “for failure to pay accrued vacation pay [as said claim was] not preempted or

otherwise foreclosed by the FLSA”); McMurray, 2011 WL 247906, at *2 (refusing to dismiss

SCPWA claim as preempted by FLSA where “Plaintiff is . . . seeking redress for Defendants’

alleged failure to honor agreements to pay wages which may be in excess of minimum wage and

failure to pay wages when due” and noting said “claims are separate and distinct from Plaintiff's

FLSA claims”) (emphasis added).

       The Court thus denies Defendants’ motion as to Plaintiff’s SCPWA claim because said

claim seeks, at least partially, redress for Defendants’ alleged failure “to pay [Plaintiff’s] wages

when due.” McMurray, 2011 WL 247906, at *2. The Court notes, however, that to “the extent . .

. Plaintiff seeks compensation under the [SCPWA] for overtime pay otherwise required by the

FLSA or alleges that he received less than the federal minimum wage as a result of Defendants’

failure to pay him for all hours worked, Anderson clearly provides that [those] claims are

preempted by the FLSA.” McMurray, 2011 WL 247906, at *2.

   IV. Conclusion

       For the reasons set forth above, Defendants’ motion for judgment on the pleading (Dkt.

No. 5) is GRANTED IN PART and DENIED IN PART. The Court DISMISSES Plaintiff’s

First Cause of Action for wrongful termination in violation of public policy and Plaintiff’s

Second Cause of Action for violation of the South Carolina Whistleblower Protection Act.

Defendants’ motion is otherwise DENIED.

       AND IT IS SO ORDERED.

                                                      s/ Richard Mark Gergel
                                                      United States District Court Judge



                                                -9-
    2:20-cv-01936-RMG        Date Filed 06/26/20   Entry Number 8   Page 10 of 10




June 26, 2020
Charleston, South Carolina




                                          -10-
